DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 07/25/2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of the Group II, claims 1-16 being readable thereon, in the reply filed on 07/25/2022 is acknowledged.
	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.

Drawings
2.	The drawings were received on 03/01/2021.  These drawings are approved.

Specification
3.	The disclosure is objected to because of the following informalities: page 7, para. [0025], line 6, “rotor lobes, 112,120” should be changed to -- rotor lobes 118,120--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-2, 4-5, 8 are 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (Kawamura)  (U.S. Patent Application Publication Number 2010/0209259A1) in view of  Kothnur et al. (Kothnur) (U.S. Patent Application Publication Number 2008/0193309A1) and Suman et al. (Suman) (Patent Number 6,688,867B2).
	Regarding claim 1, Kawamura discloses a vacuum booster assembly 1(see page 2, para. [0024]-[0025])  comprising: a booster housing 23 (see Fig. 1 and 3A-3D) defining a booster chamber (not numbered; however, clearly seen in Figs. 3A-3D), the booster housing formed to include a gas inlet 23a for allowing gas to enter the booster chamber and a gas outlet 23b to allow gas to exit the booster chamber; a first rotor 20a positioned within the booster chamber and adapted for rotation therein, the first rotor including a first shaft (not numbered; however, read by the examiner as the root-type positive displacement vacuum pump/vacuum booster assembly obviously has first shaft (Figs. 3A-3D)) and at least two lobes  (see Figs. 3A-3D) having an outer surface that defines a first lobe profile; and a second rotor 20b positioned within the booster chamber and adapted for rotation therein, the second rotor including a second shaft (not numbered; however, read by the examiner as the root-type positive displacement vacuum pump/vacuum booster assembly obviously has second shaft (Figs. 3A-3D))  and at least two lobes having an outer surface that defines a second lobe profile. However, Kawamura fails to disclose the first and second rotors formed from a metal having a coefficient of thermal expansion from about 1 (10-6 in/in * K) to about 13 (10-6 in/in * K), and wherein the outer surface of the first rotor and the outer surface of the second rotor each includes a coating including at least one of an abradable coating or a formable coating.   
	Kothnur teaches the first and second rotors 40, 70 formed from a metal having a coefficient of thermal expansion from about 1 (10-6 in/in * K) to about 13 (10-6 in/in * K) (read by the examiner as the rotor 70 made up by a material INVAR that has the coefficient of thermal expansion from about 1 (10-6 in/in * K) to about 13 (10-6 in/in * K) (see page 3, para. [0032]); wherein the coefficient of thermal expansion of the first and second rotors is from about 6 (10-6 in/in * K) to about 11 (10-6 in/in * K) (read the examiner as the material INVAR having the coefficient of thermal expansion being from about 6 (10-6 in/in * K) to about 11 (10-6 in/in * K)  (see page 3, para. [0032]) (claim 4).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the material which made up the first and second rotors having the coefficient of thermal expansion from about 1 (10-6 in/in * K) to about 13 (10-6 in/in * K), as taught by Kothnur in the Kawamura apparatus, since the use thereof would have enabled the pump to ride through a gas/fluid slug within a minimum amount of deflection due the thermal heating and improved the performance of the vacuum pump.
	Suman teaches wherein the outer surface of the first rotor 39’ (see Fig. 4) and the outer surface of the second rotor 39’ each includes a coating including at least one of an abradable coating (see col. 4, lines 22-49) or a formable coating; wherein a portion of the coating has a thickness from about 0.001 inches to about 0.025 inches (see Table II) (claim 2); wherein a portion of the coating has a thickness from about 0.001 inches to about 0.006 inches (see Table II)(claim 5); wherein a portion of the coating from the first and second rotors 39’ partially transfers onto a portion of the booster housing 15 during operation of the booster assembly (claim 8); wherein the coating includes one or more of a PTFE (see Table I), a graphite, or molybdenum disulfide (claim 11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the outer surface of the first rotor and the outer surface of the second rotor each includes a coating including at least one of an abradable coating or a formable coating, as taught by Suman in the Kawamura apparatus, since the use thereof would have increased the volumetric efficiency of a meshed lobed rotors by minimizing leakage due to operating clearances.
Note that the term “or” is to claimed in claim 1; therefore, any prior art being only read on one part, is applied to reject the claim 1.
5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of  Kothnur and Suman, as applied to claim 1 above, and further in view of Ouwenga (Patent Number 2008/0292486A1).
	The modified Kawamura discloses the invention as recited above; however, the modified Kawamura fails to disclose the coating includes at least two layers formed from two different materials.     
	Ouwenga teaches the coating 61, 63 includes at least two layers formed from two different materials (see page 2, para.[0018] to para. [0021]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the coating including at least two layers formed from two different materials, as taught by Ouwenga in the modified Kawamura apparatus, since the use thereof would have improved the performance of the vacuum pump.
Please note that the applicant has not provided a specific reason for choosing the coating including at least two layers formed from two different materials (see page 6, para. [0023] of the instant application).
6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of  Kothnur and Suman, as applied to claim 1 above, and further in view of the legal precedent.
	The modified Kawamura discloses the invention as recited above; however, the modified Kawamura fails to disclose an operating clearance between the first and second rotors from about 0.003 inches to about 0.032 inches and an operating clearance between the first rotor and the housing from about 0.002 inches to about 0.025 inches.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a range of the operating clearance between the first and second rotors from about 0.003 inches to about 0.032 inches and a range of the operating clearance between the first rotor and the housing from about 0.002 inches to about 0.025 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).
Further, the subject specification fails to provide a specific reason for choosing the range of the operating clearance between the first and second rotors from about 0.003 inches to about 0.032 inches and the range of the operating clearance between the first rotor and the housing from about 0.002 inches to about 0.025 inches (see page 6, para. [0023] of the instant application).
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of  Kothnur and Suman, as applied to claim 1 above, and further in view of the legal precedent.
	The modified Kawamura discloses the invention as recited above; however, the modified Kawamura fails to disclose the coating has a coefficient of friction from about 0.04 to about 0.2.     
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the coating having the coefficient of friction from about 0.04 to about 0.2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).




8.	Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of  Kothnur, Suman and Foerster et al. (Foerster) (Publication Number WO2018/202520-Correspond to the U.S. Patent Application Publication Number 2020/0240411A1).  
	Regarding claim 13, Kawamura discloses a vacuum booster assembly 1 (see page 2, para. [0024]-[0025]) comprising: a booster housing 23 (see Fig. 1 and 3A-3D) defining a booster chamber (not numbered; however, clearly seen in Figs. 3A-3D), the booster housing formed to include a gas inlet 23a for allowing gas to enter the booster chamber and a gas outlet 23b to allow gas to exit the booster chamber; a first rotor 20a positioned within the booster chamber and adapted for rotation therein, the first rotor including a first shaft (not numbered; however, read by the examiner as the root-type positive displacement vacuum pump/vacuum booster assembly obviously has first shaft (Figs. 3A-3D)) and at least two lobes  (see Figs. 3A-3D) having an outer surface that defines a first lobe profile; and a second rotor 20b positioned within the booster chamber and adapted for rotation therein, the second rotor including a second shaft (not numbered; however, read by the examiner as the root-type positive displacement vacuum pump/vacuum booster assembly obviously has second shaft (Figs. 3A-3D)) and at least two lobes having an outer surface that defines a second lobe profile. However, Kawamura fails to disclose the first and second rotors formed from a metal having a coefficient of thermal expansion from about 1 (10-6 in/in * K) to about 13 (10-6 in/in * K), and wherein the inner surface of the booster housing includes a coating including at least one of an abradable coating or a formable coating.     
	Kothnur teaches the first and second rotors 40, 70 formed from a metal having a coefficient of thermal expansion from about 1 (10-6 in/in * K) to about 13 (10-6 in/in * K) (read by the examiner as the rotor 70 made up by a material INVAR that has the coefficient of thermal expansion from about 1 (10-6 in/in * K) to about 13 (10-6 in/in * K) (see page 3, para. [0032]); wherein the coefficient of thermal expansion of the first and second rotors is from about 6 (10-6 in/in * K) to about 11 (10-6 in/in * K) (claim 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the material which made up the first and second rotors having the coefficient of thermal expansion from about 1 (10-6 in/in * K) to about 13 (10-6 in/in * K), as taught by Kothnur in the Kawamura apparatus, since the use thereof would have enabled the pump to ride through a gas/fluid slug within a minimum amount of deflection due the thermal heating and improved the performance of the vacuum pump.
	Suman teaches wherein the outer surface of the rotor 39’ includes a coating including at least one of an abradable coating (see col. 4, lines 22-49) or a formable coating; and wherein a portion of the coating has a thickness from about 0.001 inches to about 0.006 inches (see Table II) (claim 15).  However, Suman fails to teach an inner surface of the booster housing including the abradable coating.
	Foerster teaches the inner surface of the booster housing including the coating (see page 6, para. [0079]); wherein a portion of the coating from the housing partially transfers onto a portion of the rotors 39’ during operation of the booster assembly (claim 16). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the coating to the outer surface of the booster housing, as taught by Foerster in the Kawamura apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
The results are predictable as improving the wear resistance of the housing and preventing the corrosion between the housing and the rotors.
Note that the term “or” is to claimed in claim 13; therefore, any prior art being only read on one part, is applied to reject the claim 13.

Allowable Subject Matter
9.	Claims 3, 6, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of Eybergen et al. (U.S. Patent Application Publication Number 2018/0372101A1)  discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746